Citation Nr: 1400696	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating evaluation for left knee instability in excess of 10 percent.

2.  Entitlement to an increased rating evaluation for residuals of arthrotomy of the left knee, in excess of 30 percent.

3.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran was initially represented by Disabled American Veterans, but he changed representation to the Texas Veterans Commission in July 2005.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran was last afforded a VA examination in July 2009 for an evaluation of his disabilities, including his left knee disorder, in connection with his claim for TDIU.  The Veteran's claims file contains conflicting information with regard to the current severity of the Veteran's left knee disorders.  As such, the Veteran should be afforded a current examination so that the Board can adequately assess his left knee disability ratings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the Board is remanding the Veteran's underlying left knee disorder claims for a new examination, a supplemental medical opinion with regard to the Veteran's TDIU claim should be obtained after the new medical opinions regarding his left knee disorders are associated with the claims file.  The supplemental opinion regarding TDIU will then adequately account for any potential changes in the Veteran's left knee disorders, as well as assist the Board in evaluating the different opinions of record with regard to the Veteran's employability. 

Finally, the RO/AMC should notify the Veteran if records from his private doctor, Dr. F.S. (initials used to protect privacy), and/or employment records from the Office of Personnel Management (OPM) cannot be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his left knee disorders, including any private providers.  After obtaining any necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records, including any outstanding VA records.  

2.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

Such notice should be issued to the Veteran with regard to records from Dr. F.S. and OPM as it appears that the RO has already attempted to obtain these records but was unable to do so. 

3.  After the above development has been completed and all outstanding treatment records and other documents have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the severity and manifestation of the Veteran's left knee disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should opine as to the severity and manifestation of any left knee disorders present and/or any related symptoms, to include the presence of any scars of the left knee.  

All opinions expressed should be accompanied by supporting rationale.

4.  After the above development has been completed and all outstanding treatment records and other documents have been associated with the claims file, to include a new examination report for the Veteran's left knee disorders, the Veteran should be afforded a new VA examination(s) to obtain a supplemental opinion(s) with regard to the Veteran's TDIU claim.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s).  Any indicated evaluations, studies, and tests should be conducted.

The examiner should opine as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e. his left knee disorder and mood disorder, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


